DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Replace the claim set submitted December 17, 2020 with the claims set forth below. This claim set (1) amends claims 22-25, 28, 29 and 31; (2) cancels claims 45, 46, 50, 53 and 62; and (3) adds new claims 65-72. 

1.	(Canceled) 

2.	(Original) A compound of formula (I), or a pharmaceutically acceptable salt thereof,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(I)
wherein:
R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
R2a, R2b, and R2c are each independently C4-22 alkyl, –X1–C3-21 alkyl, –CH2–X1–C2-20 alkyl, or –CH(R10)(R11);
R10, at each occurrence, is independently C1-21 alkyl, –X1–C2-20 alkyl, or –CH2–X1–C1-19 alkyl;
R11, at each occurrence, is independently C3-17 alkyl, –X2–C2-16 alkyl, –CH2–X2–C1-15 alkyl, –X2–C(=Y4)C1-15 alkyl, –CH2–C(=Y4)C1-15 alkyl, –X2–C(=Y4)C1-15 alkylene–Z1–C1-15 alkyl, –CH2–C(=Y4)C1-15 alkylene–Z1–C1-15 alkyl, –C3-17 alkylene–Z1–C1-15 alkyl, –X2–C2-16 alkylene–Z1–C1-15 alkyl, –CH2–X2–C1-15 alkylene–Z1–C1-15 alkyl, –X2–C(=Y4)C1-15 alkylene–Z2, or –X2–C2-16 alkylene–Z2;
R3a, R3b, and R3c are each independently CO2H, –OSO3H, –OP(O)(OH)2, –C1-6 alkylene–CO2H, –C1-6 alkylene–OSO3H, –C1-6 alkylene–OP(O)(OH)2, –OC1-6 alkylene–P(O)(OH)2, –C1-6 alkylene–P(O)(OH)2, –C1-6 haloalkylene–P(O)(OH)2,  H, or an ester of the CO2H, –OSO3H, –OP(O)(OH)2, –C1-6 alkylene–CO2H, –C1-6 alkylene–OSO3H, –C1-6 alkylene–OP(O)(OH)2, –OC1-6 alkylene–P(O)(OH)2, –C1-6 alkylene–P(O)(OH)2, or –C1-6 haloalkylene–P(O)(OH)2, ;
R3d is CO2H, –SO3H, –P(O)(OH)2, –C1-6 alkylene–CO2H, –C1-6 alkylene–OSO3H, –C1-6 alkylene–OP(O)(OH)2, –OC1-6 alkylene–P(O)(OH)2, –C1-6 alkylene–P(O)(OH)2, –C1-6 haloalkylene–P(O)(OH)2, H, C1-6 alkyl, C1-6 haloalkyl, C3-8 cycloalkyl, or an ester of the CO2H, –OSO3H, –OP(O)(OH)2, –C1-6 alkylene–CO2H, –C1-6 alkylene–OSO3H, –C1-6 alkylene–OP(O)(OH)2, –OC1-6 alkylene–P(O)(OH)2, –C1-6 alkylene–P(O)(OH)2, or –C1-6 haloalkylene–P(O)(OH)2; 
R4a is CO2H, CH2OSO3H, CH2CO2H, CH2P(O)(OH)2, CH2OH, H, or an ester of the CO2H, CH2SO3H, CH2CO2H, or CH2P(O)(OH)2;
R4b, at each occurrence, is independently CO2H, CH2OSO3H, CH2CO2H, CH2P(O)(OH)2, CH2OH, H, or an ester of the CO2H, CH2SO3H, CH2CO2H, or CH2P(O)(OH)2;
R5 and R6, at each occurrence, are independently H, C1-6 alkyl, C1-6 haloalkyl, –O–C1-6 alkyl, or –C1-6alkylene–OH;
X1 and X2, at each occurrence, are independently O, S, or NH;
X3 is O, S, NH, or CH2;
Y1, Y2, and Y3 are independently O, S, NH, or H2;
Y4, at each occurrence, is independently O, S, or NH;
Z1, at each occurrence, is independently phenylene or 5- to 6-membered heteroarylene, the phenylene and heteroarylene being optionally substituted with 1-4 substituents independently selected from C1-4 alkyl, C1-4 haloalkyl, –OC1-4 alkyl, –OC1-4 haloalkyl, cyano, and halogen; 
Z2, at each occurrence, is independently phenyl or a 5- to 6-membered heteroaryl, wherein Z2 is optionally substituted with 1-5 substituents independently selected from C1-4 alkyl, C1-4 haloalkyl, –OC1-4 alkyl, –OC1-4 haloalkyl, cyano, and halogen; and
k and q are each independently an integer from 0-4.

3.	(Canceled) 

4.	(Previously presented) The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein
R2a, R2b, and R2c are each independently –CH(R10)(R11).

5.	(Previously presented) The compound of claim 4, or a pharmaceutically acceptable salt thereof, wherein at least one occurrence of R10 is C1-21 alkyl.

6.	(Canceled) 

7.	(Previously presented) The compound of claim 5, or a pharmaceutically acceptable salt thereof, wherein at least one occurrence of R11 is –X2–C(=Y4)C1-15 alkyl, –X2–C(=Y4)C1-15 alkylene–Z2, –X2–C2-16 alkylene–Z2, –X2–C2-16 alkyl, or –CH2–X2–C1-15 alkyl.

8-18.	(Canceled) 

19.	(Previously presented) The compound of claim 7, or a pharmaceutically acceptable salt thereof, wherein Y4 is O.

20-21.	(Canceled) 
 
22.	(Currently amended) The compound of claim 19, or a pharmaceutically acceptable salt thereof, wherein X2 is O.

23.	(Currently amended) The compound of claim 22, or a pharmaceutically acceptable salt thereof, wherein Y1, Y2, and Y3 are O.

24.	(Currently amended) The compound of claim 23, or a pharmaceutically acceptable salt thereof, wherein X3 is O.

25.	(Currently amended) The compound of claim 24, or a pharmaceutically acceptable salt thereof, wherein R3a is –OP(O)(OH)2, –OSO3H, or –OCH2P(O)(OH)2.

26-27.	(Canceled) 

28.	(Currently amended) The compound of claim 24, or a pharmaceutically acceptable salt thereof, wherein R4a is CH2OH.

29.	(Currently amended) The compound of claim 24, or a pharmaceutically acceptable salt thereof, wherein
R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
k is 1;
R3b is hydrogen or COOH, or an ester thereof; and
R3d, R5, and R6 are each hydrogen.

30.	(Canceled) 

31.	(Currently amended) The compound of 
R1 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

32.	(Previously presented) The compound of claim 2, selected from the group consisting of

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, and 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

33-34.	(Canceled) 

35.	(Previously presented) A pharmaceutical composition comprising the compound of claim 2, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.

36-63.	(Canceled) 

64.	(Previously presented) A kit comprising:
the compound of claim 2, or a pharmaceutically acceptable salt thereof; and
instructions for use.

65.	(New) The compound of claim 29 of formula (I-a), or a pharmaceutically acceptable salt thereof

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(I-a)
wherein R3a is –OP(O)(OH)2, –OSO3H, or –OCH2P(O)(OH)2.

66.	(New) The compound of claim 65, or a pharmaceutically acceptable salt thereof, wherein R10, at each occurrence, is independently C8-14 alkyl.

67.	(New) The compound of claim 66, or a pharmaceutically acceptable salt thereof, wherein R10, at each occurrence, is independently C11 alkyl.

68.	(New) The compound of claim 67, or a pharmaceutically acceptable salt thereof, wherein R10, at each occurrence, is independently straight chain C11 alkyl.

69.	(New) The compound claim 67, or a pharmaceutically acceptable salt thereof, wherein R11, at each occurrence, is independently –O–C(=O)C9 alkyl, –O–C10 alkyl, –O–C(=O)C7 alkylene–Z2, or –O–C8-9 alkylene–Z2.

70.	(New) The compound of claim 69, or a pharmaceutically acceptable salt thereof, wherein –CH(R10)(R11) is 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, or 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
.

71.	(New) The compound or pharmaceutically acceptable salt thereof, of claim 32, wherein the compound is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

72.	(New) The compound, or pharmaceutically acceptable salt thereof, of claim 32, wherein the compound is 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.




Allowable Subject Matter
Claims 2, 4, 5, 7, 19, 22-25, 28, 29, 31, 32, 35 and 64-72 are allowed. The following is an examiner’s statement of reasons for allowance: 
Cluff et al (WO 2017/021792 – of record) was cited in the restriction requirement for the aminoalkyl glucosminide phosphate compounds taught therein. Applicant correctly argues that the monosaccharide is not allose, as required in the instant claims. 
Egan (US 2011/0053871) teaches similar compounds and suggests the use of allose as the monosaccharide. See paragraphs [0024] and [0067]. However, the Egan compounds do not allow for an amide moiety at C-3. 
Miyake et al (US 2009/0227781) teaches glycolipids wherein the monosaccharide may be allose, but the reference does not teach the further derivatization of the monosaccharide ring as required in the instant compounds. See page 3.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623